1
2                                                                       JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     ANTHONY R. WATTS,                 ) NO. CV 19-9393-PA (KS)
11                                     )
                      Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   R.C. JOHNSON,                     )
                                       )
15                    Respondent.      )
16   _________________________________ )
17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed without
19   prejudice.
20
21
22   DATED: November 6, 2019
23                                                     ________________________________
24                                                            PERCY ANDERSON
                                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
